Citation Nr: 1145700	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  04-05 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for an acquired psychiatric disability, to include anxiety not otherwise specified with depression.

2.  Entitlement to an initial compensable rating for residuals of an eye injury.

3.  Entitlement to an initial rating greater than 10 percent for gastroesophageal reflux disease (GERD), claimed as gastrointestinal or stomach condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008 and March 2010 rating decisions of the Appeals Management Center (AMC) in Washington, D.C. of the Department of Veterans Affairs (VA).  

As noted in a prior January 2011 Board decision, the Veteran has filed a motion for reconsideration of the April 2008 Board decision denial of her claim for entitlement to service connection for a cardiovascular disability.  This motion will be adjudicated in a separate determination by the Board.


FINDINGS OF FACT

1.  The Veteran's psychiatric disorders primarily result in depression, anxiety, some circumstantiality of thought process, compulsive obsessive tendencies, and feeling that she needs to be a perfectionist, all resulting in mild to moderate social and occupational impairment.

2.  The Veteran's bilateral eye problems have been manifested by pain with contact with water, dust, shampoo, or other substances; light sensitivity; inflammation; and dry eyes, but have not manifested in corrected visual acuity worse that 20/25 in either eye and has not manifested in visual field loss.

3.  The Veteran's GERD causes considerable impairment of health, as manifested by epigastric distress, heartburn, nausea, bloating, belching, regurgitation, and substernal pain and tightness in the chest.

4.  The Veteran's psychiatric, eye, and gastrointestinal disabilities do not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but no greater, for an acquired psychiatric disability, to include anxiety not otherwise specified with depression, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9400 (2011).

2.  The criteria for a disability rating of 20 percent, but no greater, for bilateral eye residuals of chemical burns have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, DC 6025 (2008).

3.  The criteria for a disability rating of 30 percent, but no greater, for GERD, claimed as gastrointestinal or stomach condition, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, DCs 7399-7346 (2011).

4.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless.

VCAA letters dated in December 2005, July 2006, and August 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  These letters informed her that additional information or evidence was needed to support her claim for an increased rating, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA and service treatment records are in the file.  In addition, records from the Social Security Administration (SSA) have been associated with the claims file.  Private treatment records identified by the Veteran have been associated with the claims file, to the extent possible.  The Veteran has not otherwise indicated any evidence absent from the record that she believes would help her claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examinations in October 2002, November 2002, August 2006, and December 2008, with an addendum to the December 2008 VA examination report added in February 2009.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examination discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examinations also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examination and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Initial Ratings

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

As this claim is on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Psychiatric Disorder

The Veteran currently is rated at 10 percent for her psychiatric disorder and claims the rating does not accurately depict the severity of her current condition.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9400 (2011). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in her favor.  After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the medical records as a whole support an increased rating for the Veteran's psychiatric disability to 30 percent, but no more, for all relevant time periods.  See 38 C.F.R. § 4.7.

As a result of her claim for entitlement to service connection, the Veteran was afforded a VA psychiatric examination in November 2002.  At that time, the Veteran noted that she was not receiving any current psychiatric treatment.  She reported that boot camp was very rigorous and that she was treated harshly.  As a result of these experiences, the Veteran indicated that she became a perfectionist.  After boot camp, her duty station involved work in the health care field that she found very stressful.  The Veteran also reported being physically assaulted by fellow service members and an individual with whom she was living.  After service, she continued to feel stress and anxiety at the workplace.  Currently, the Veteran reported extreme nervousness and that the worry sometimes led to stomach problems, including vomiting, for which she took Mylanta.  The Veteran reported seeing a psychiatrist in service when "things got to me," but otherwise dealt with the problem on her own.  The Veteran had a pleasant affect and was talkative and pleasant.  Memory was good, but thought processes were a bit circumstantial.  There was no evidence of depression or psychotic symptoms, other than slight circumstantiality and perseveration in her thought processes.  She denied hallucinations, paranoid delusions, suicidal or homicidal ideation.  The examiner diagnosed generalized anxiety disorder and assigned a GAF score of 60.  

The Veteran was afforded another VA psychiatric examination in December 2008.  The examiner noted review of the claims file and partial medical records.  The Veteran reported that she had sought limited treatment after service because she did not want to lose her job, although she noted visiting a psychiatrist a few months ago for several sessions.  She denied taking any medication for her psychiatric symptoms.  The Veteran reported one suicide attempt 20 years previously.  She indicated that her symptoms had been less while working for many years for an insurance company because she was considered the best in the company.  The Veteran denied any lost work due to her psychiatric symptoms and that she was very successful at her job.  The examiner noted prior reports of enjoying factory work, suggesting that she felt more stress when working with other people.  She currently was on SSA disability.  The Veteran reported feelings of depression and feeling like a failure.  On examination, she was well-groomed and had normal speech, good eye contact, mildly depressed mood, congruent affect with good range, logical and goal-directed thought processes, and normal thought content with no evidence of hallucinations, delusions, paranoia, or suicidal or homicidal intent or plan.  Memory was intact.  Judgment and insight were good.  The Veteran reported some obsessive compulsive tendencies, for example when folding clothes, and that if she did not fold the clothes appropriately she would feel anxious.  The Veteran did not report panic attacks or impulse control, but did note sleeping only 3 to 4 hours per night.  Testing indicated very low anxiety and moderate depression.  The examiner diagnosed anxiety not otherwise specified and depression not otherwise specified and assigned a GAF score of 70.  The examiner indicated that the Veteran's psychiatric symptoms did not appear to have any major impairment on her employment functioning and that she was able to work adequately until prevented by physical problems, but did at times feel stressed at work.  As to social functioning, the Veteran did not appear to have many social contacts, which the examiner attributed to her anxiety about being perfect that would cause pressure in social situations.

A September 2009 mental health consult noted that the Veteran felt depressed and anxious.  On examination, the Veteran was fully oriented, was cooperative and reasonable, and had a congruent affect.  She did exhibit obsessive thought processes, but no unusual thought content or suicidal or violent ideation.  Her judgment was good, insight limited, and memory intact.  She appeared depressed and anxious.  The diagnosis was general anxiety, obsessive compulsive, and depressive disorders, with an assigned GAF score of 45.

The Veteran reported similar symptoms during subsequent treatment and had GAF scores assigned of 52 in October 2009, 55 in November 2009, and 58 in April 2010.

In support of her claim, the Veteran also submitted statements from a friend who noted some of the symptoms discussed above.

The Board concludes the objective medical evidence and the Veteran's statements regarding her symptomatology shows disability that more nearly approximates that which warrants the assignment of a 30 percent disability rating.  See 38 C.F.R. § 4.7 (2011).  As explained in more detail above, the symptoms throughout the Veteran's symptoms have been substantially consistent throughout the appellate time period.  For this reason, staged ratings are not applicable.  See Fenderson, supra.  Therefore, as explained above, the medical evidence supports the Board's conclusion that a 30 percent rating is warranted for the Veteran's service-connected psychiatric disorders.

A rating greater than 30 percent is not warranted.  The Veteran's primary psychiatric symptoms include anxiety, depression, some circumstantiality of thought processes, compulsive obsessive tendencies, and a desire for perfectionism.  During both examinations and treatment the Veteran exhibited good judgment, intact memory, good eye contact, normal speech, and congruent affect.  The Veteran also denied delusions, hallucinations, suicidal or homicidal ideation, and panic attacks.  The Veteran had good grooming and hygiene.  The Veteran was retired due to lung cancer and related problems and in her primary employment after service had excelled and been considered one of the best employees.  The Veteran also submitted statements from a fellow service member with whom the Veteran had been friends for many years and lived with for many years.

The Board has considered the assigned GAF score of 45 in the September 2009 VA psychiatric treatment record, which suggests a serious impairment of functioning.  However, in a VA examination report less than one year prior to the record the examiner assigned a GAF score of 70, indicative of mild symptomatology, and a subsequent near contemporaneous record indicated a GAF score of 52, indicating moderate symptomatology.  Moreover, subsequent treatment records also included GAF scores of 55 and 58, indicative of moderate symptomatology.  Given the assignment of such disparate GAF scores, the Board ultimately places more weight on the specific clinical findings noted in the Veteran's treatment records and examination reports.  As noted, reported symptoms universally documented a consistent level of impairment that was far less severe than the 45 GAF score.  That is, the Veteran's manifestations include anxiety, depression, some circumstantiality of thought process, compulsive obsessive tendencies, and a desire for perfectionism.  However, the Veteran expressly denied or failed to report panic attacks during each of these episodes, denied suicidal or homicidal ideation, denied obsessional rituals which interfere with routine activities, did not exhibit illogical, obscure, or irrelevant speech, did not exhibit poor impulse control, and did not exhibit neglect for personal appearance or hygiene.  

Finally, the Board notes that the September 2009 evaluation was performed by a social worker, while the prior and subsequent evaluations and GAF scores were provided by a psychiatrist or licensed psychologist.  While the February 2009 social worker certainly has some level of medical knowledge with respect to psychiatric diagnosis and treatment, the Board finds the opinion of licensed psychiatrist and Ph.D. more probative than that of a social worker, given physicians' greater training and presumed expertise.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The VA examinations and treatment records in the claims file also fail to indicate that the Veteran's psychiatric symptoms result in significant occupational impairment.  Indeed, several of the Veteran's psychiatric symptoms, including a desire to be perfect, appear to have benefited the Veteran in her occupational pursuits.  As the Veteran noted during evaluation, she was considered one of the best employees while working for a major insurance company.  While the Veteran has since retired, the retirement was due to physical problems, specifically lung cancer and complications thereof, and was not related to her psychiatric symptoms.  The December 2008 VA examiner specifically noted that the Veteran's psychiatric symptoms did not appear to have affected her work.  

The Board acknowledges the Veteran's assertions that her psychiatric symptoms resulted in considerable stress at work.  The Board is sympathetic to these difficulties; however, the Veteran has clearly stated that she performed very well at her primary job after service with the insurance company.  In addition, the Veteran stated that she enjoyed working at another job as a machine operator because there was no interaction with others required.  As such, the greater weight of evidence shows that the Veteran's employment was not significantly or severely affected by her psychiatric problems.  Moreover, while the Board concedes there is some level of industrial impairment due to the Veteran's psychiatric symptoms, the 30 percent rating assigned herein is a recognition of some industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

As to the Veteran's social functioning, the December 2008 VA examiner noted that the Veteran appeared to have few social contacts, which was attributed to her psychiatric symptoms.  In addition, the Veteran has stated that her psychiatric symptoms prevented her from engaging in a long-term relationship or marriage because she did not feel that she could continue to perform to the high level set at work and have a fulfilling relationship as well.  The Veteran does show some level of social impairment due to her psychiatric symptoms.  That said, the Veteran has maintained a friendship with a fellow service member for many years, even to the level that they have lived together for many years in order to afford the purchase of a house.  Thus, the evidence establishes that the Veteran does maintain social relationships.  

Thus, the Veteran does not have severe or total social and occupational impairment.  She does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 30 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that she does not meet the requirements for an evaluation greater than the assigned 30 percent schedular rating.  While the Veteran has some of the criteria for a higher rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes her overall level of disability does not exceed the criteria for a 30 percent rating.  For example, the Board acknowledges that the Veteran reported a past history of a suicide attempt, which is among the criteria for a 70 or 100 percent rating.  In this case, however, the Veteran's attempt was many years prior to filing the current claim for benefits and during the applicable appellate time period she has consistently denied suicidal ideation or intent.  In addition, while the Veteran has exhibited some circumstantial and obsessional speech, as discussed above, this symptom did not affect the Veteran's occupational functioning or any indication that such problems have affected her social relationships, to include with her friend and roommate.  The Veteran's overall manifestations and level of impairment repeatedly noted in the record are otherwise commensurate with the degree of social and industrial impairment required for the assignment of a 30 percent disability evaluation.  The Veteran does not exhibit a flattened affect, panic attacks, difficulty in understanding complex commands, memory loss, impaired judgment, or impaired abstract thinking.  Given the foregoing, the Board concludes that a higher rating is not warranted.

In summary, for the reasons and bases set forth above, the Board concludes that an increased initial rating of 30 percent, but no more, is warranted for the entire appellate time period.  

Residuals of Eye Injury

The Veteran has been assigned a noncompensable rating under DCs 6099-6009.  The Veteran claims the rating does not accurately depict the severity of her current condition.  Using DC 6099 signifies the RO's application of a closely analogous DC due to the lack of a DC specific to the unlisted disability of the eye.  38 C.F.R. § 4.27.  This disability has been analogously rated under the provisions of 38 C.F.R. § 4.84a, DC 6009, for an unlisted disability involving an unhealed injury of the eye.  In this case, the Board concludes that the highest possible rating for the Veteran's bilateral eye symptoms is a 20 percent rating available under 38 C.F.R. § 4.84a, DC 6025, as analogous to interference with the lacrimal duct.  As such, the Board finds that a rating under DC 6025 is warranted, rather than DCs 6099-6009.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Board initially notes that the criteria for rating disabilities of the eye were revised, effective December 10, 2008.  These new criteria only apply to new claims filed on or after December 10, 2008.  See 73 Fed. Reg. 66,543, 66,544 (Nov. 10, 2008).  As the Veteran's initial claim for service connection, on which the current claim represents a downstream issue, was filed prior to that date, the revised criteria do not apply.  That said, the Board notes that the March 2011 statement of the case (SOC) considered the Veteran's claim only under the revised criteria and that the SOC did not provide the Veteran with the language of DC 6025 under either the old or new rating criteria.  Nevertheless, the Board concludes that the Veteran is not prejudiced by proceeding to a decision in this case.  Initially, the Board notes that in an April 2011 statement the Veteran indicated that she believed her eye claim warranted a rating of "20% to 30%."  As has been noted and as will be discussed in greater detail below, the Board has assigned a 20 percent rating for the Veteran's eye disability, which appears to represent a complete grant of the benefits requested by the Veteran.  In addition, the Board notes that the rating criteria with respect to DC 6025 did not change appreciably as a result of the December 10, 2008 revisions.    Given the foregoing, the Board finds that the Veteran was not prejudiced by any failure to provide her with the rating criteria prior to December 10, 2008.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under DC 6025, prior to December 10, 2008, interference with the lacrimal duct, from any cause, warranted a 10 percent rating if affecting one eye or a 20 percent rating if affecting both eyes.  38 C.F.R. § 4.84a, DC 6025 (2008).

Under DC 6009, prior to December 10, 2008, an unhealed injury of the eye was to be rated from 0 to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity.

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75.

The severity of visual acuity loss was determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity was evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  See DCs 6061 to 6079.  The percentage evaluation was found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

A 10 percent disability rating was warranted for impairment of central visual acuity in the following circumstances: where vision in one eye was 20/100 (6/30) and vision in the other eye was 20/40 (6/12); where vision in one eye was 20/70 (6/21) and vision in the other eye was 20/40 (6/12) and where vision in one eye was 20/50 (6/15) and vision in the other eye was either 20/50 (6/15) or 20/40 (6/12).  38 C.F.R. § 4.84a, DCs 6078 and 6079 (2008).

Impairment of field of vision was evaluated pursuant to DC 6080.  Loss of temporal half of the visual field warranted a 30 percent rating if bilateral, a 10 percent rating if unilateral, or was rated as 20/70.  Loss of the nasal half of the visual field bilaterally resulted in a 20 percent rating, unilaterally resulted in a 10 percent evaluation, or may have been rated as 20/50.

Concentric contraction of the visual field to 5 degrees, resulted in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may have been rated as 5/200.  Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or was rated as 20/200.

Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, resulted in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally resulted in a 30 percent rating, unilaterally results in a 10 percent evaluation, or was rated as 20/70.

A concentric contraction of the visual field to 60 degrees but not to 45 degrees resulted in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rated as 20/50.  Demonstrable pathology commensurate with the functional loss was required. The concentric contraction evaluations required contraction within the stated degrees, temporally; the nasal contraction may have been less.  38 C.F.R. § 4.84a, DC 6080, Note (2).

The extent of contraction of visual field in each eye was determined by recording the extent the remaining visual fields in each of the eight 45 degree principal meridians.  38 C.F.R. § 4.76a.  The number of degrees lost was determined at each meridian by subtracting the remaining degrees from the normal visual fields given in table III.  The degrees lost were then added together to determine total degrees lost.  This was subtracted from 500.  The difference represented the total remaining degrees of visual field.  The difference divided by eight represented the average contraction for rating purposes.  38 C.F.R. § 4.76a.

In this case, the Veteran was afforded a VA examination in October 2002.  The Veteran reported that in 1970, while assisting with a biopsy, diluted formaldehyde was splashed on her face and eyes, resulting in corneal tissue being sloughed or burned off.  She was unable to see for 3 weeks and had blurry vision for another 3 months.  Current symptoms included photosensitivity and general sensitivity, including to water.  She also noted a problem with glare.  Following examination, the Veteran was assessed with compound myopic astigmatism with presbyopia bilaterally; blepharitis and meibomitis bilaterally; dry eye syndrome bilaterally; and cataracts bilaterally.

The Veteran was afforded another VA examination in August 2006.  She reported a foreign body sensation, problems seeing in certain lights, occasional sharp pain in both eyes, and a glare problem.  She used polarized sunglasses to alleviate some of the problems.  On examination, uncorrected visual acuity at near was 20/30 and at far was 20/40 in each eye.  Slit lamp exam showed blepharitis in both eyes and lenses with trace nuclear sclerosis.  Examination was otherwise normal, with full confrontation fields and no retinopathy.  The examiner noted that chemical burns can cause lid and cornea disorders, but were not present in this case.  The examiner concluded that her photophobia was not likely associated with her in-service chemical burns and her corrected vision was 20/20 bilaterally.  

The Veteran had another VA examination in December 2008.  The examiner discussed the prior August 2006 VA examination report and findings.  The Veteran reported the in-service history noted above, with current difficulty with bright lights, sunshine, and fluorescent lights.  In addition, she noted burning of the eyes if staring for an extended period of time, such as at a computer screen.  She also noted abnormal sensitivity to things that were fairly normal chemical exposures, such as chlorine in a pool, shampoos, or soaps, and additional discomforts that she did not notice prior to the in-service chemical burn.  On examination right eye uncorrected near and distance vision were both 20/40 and corrected near and distance vision were both 20/20; uncorrected left eye near vision was 20/20 and distance vision was 20/30 and corrected left eye near and distance vision was both 20/20.  Slit lamp evaluation was normal, with no obvious cicatricaial changes of the lids or lashes, no noted papillae on the lid conjunctiva, no corneal scarring noted, and the pupils had positive reaction to light.  The examiner noted that at that time tears appeared normal, but that it was difficult to assess lacrimal gland function.  That said, the examiner concluded that it was at least as likely as not that the Veteran's current symptoms of eye burning after use, chlorine sensitivity, shampoo sensitivity, and light sensitivity were caused by his in-service chemical burns.  In addition, while there was no evidence of blepharitis on examination, the system that produces tears could have been damaged from the in-service chemical burn and caused the current problems that the Veteran was experiencing.

The RO obtained an addendum in February 2009 that noted review of the claims file and found the records consistent with the findings at the December 2008 examination.

In March 2010, the Veteran had corrected vision of 20/25 in each eye and was assessed with dry eye symptoms, myopia, and presbyopia.  The treatment provider noted that the Veteran had been unable to adapt to lined bifocal and trifocals in the past.  Among the treatment recommendations, the optometrist recommended that the Veteran begin Refresh tears as needed in both eyes.

In support of her claim, the Veteran also submitted statements from a friend who noted some of the symptoms discussed above.

Based on the foregoing, the Board finds that a 20 percent rating is warranted under DC 6025 for interference with the lacrimal duct.  Specifically, the October 2002 VA examiner diagnosed bilateral dry eye syndrome.  In addition, the December 2008 VA examination report indicated that it was difficult to evaluate lacrimal duct function and that the system that produces tears could have been damaged from the in-service chemical burn and caused the current problems that the Veteran was experiencing.  While the Board notes the speculative nature of this aspect of the opinion, the examiner went on to opine that it was more likely than not that the Veteran's symptoms of chemical sensitivity, burning eyes, and light sensitivity were more likely than not due to her chemical burns in service.  In addition, the Veteran has consistently reported similar symptomatology.  Given the prior diagnosis of dry eye syndrome and the attribution of the Veteran's current symptoms to her in-service chemical burn, the Board finds that her symptoms most closely approximate interference with the lacrimal duct bilaterally and that a 20 percent rating under DC 6025 is warranted.

The Board has also considered the rating criteria pertaining to impairment of visual acuity and impairment of field vision.  The examination findings indicate that the Veteran has normal field vision.  As noted above, ratings for impairment of visual acuity are based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75.  The record indicates that the Veteran's distant vision, with correction by glasses, is no worse than 20/25 in each eye.  A higher rating is not warranted based upon impairment of visual acuity or impairment of field vision, as the record does not establish impairment sufficient to warrant a compensable rating under any of the rating codes governing impairment of visual acuity or field vision.  38 C.F.R. § 4.84a, DCs 6071-6080.

The Board also has considered whether an increased or separate rating would be warranted under another DC.  In order for a higher rating to be warranted under another DC, the Veteran would have to have incapacitating episodes, which she has not had; related tuberculosis, which she has not had; related glaucoma, which she has not had; a related malignant neoplasm of the eyeball, which she has not had; related trachomatous conjunctivitis, which she has not had; related ectropion or entropion, which she has not had; related lagophthlamos, which she has not had; aphakia or dislocation of the crystalline lens, which she has not had; or paralysis of accommodation, which she has not had.

In summary, for the reasons and bases set forth above, the Board concludes that an increased initial rating of 20 percent, but no more, is warranted for the entire appellate time period for bilateral eye residuals of chemical burns, to include dry eyes, pain, and light sensitivity, under DC 6025.

GERD

While diseases of the digestive system, particularly within the abdomen, differ in the site of pathology, they produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  See also 38 C.F.R. § 4.113 (2011).

Disabilities of the digestive system are rated in accordance with 38 C.F.R. § 4.114, DCs 7200-7348.  Section 4.114 provides that ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the DC that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The Veteran's service-connected gastrointestinal disability is currently rated 10 percent disabling under DCs 7399-7346 (as analogous to hiatal hernia).  See 38 C.F.R. § 4.27 (2011) (hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  The Veteran claims the rating does not accurately depict the severity of her current condition.  Based on the Veteran's predominant symptoms and disability, GERD, DC 7346 is the most appropriate code, as well as the code most beneficial to the Veteran.    

Under DC 7346, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.  

In this case, a November 1999 private treatment record noted that the Veteran's appetite was good, but that she had intermittent acidity and heartburn.  Bowel movements were normal.  The claims file indicates that the Veteran had a CT scan of the abdomen in April 2001 that was normal.  The Veteran submitted a statement in April 2002, where she reported symptoms including, bloating, pain, nausea, acid back up, constipation, upper quadrant soreness, tightness, belches that smelled like rotten eggs, and breath that smelled like vomit.

In May 2002, the Veteran was referred for a gastrointestinal consultation.  She reported a history of lung cancer, with surgeries in 1995 and 2000.  The Veteran had been sedentary in recent years, gained a significant amount of weight, and had experienced some reflex symptoms that had increased in the previous weeks or months.  She reported that when bending over food would come up in her throat.  She also reported nausea, extremely sour belches, vague epigastric discomfort, and that at times her breath would smell like vomit.  On examination, there was mild tenderness in the right upper quadrant.  The provider concluded that the symptoms were consistent with rather significant GERD.  

As a result of her claim for entitlement to service connection, the Veteran was afforded a VA examination in October 2002.  She stated that boot camp was very stressful and that she lost 23 pounds, could not eat without vomiting, and went on sick call several times, for which she was given Mylanta.  She was diagnosed with peptic ulcer disease and duodenitis and hospitalized for 4 weeks.  After service, she continued taking Mylanta on her own.  The Veteran saw several medical professionals over the years and was prescribed Mylanta or anti-biotics.  Her current complaint was that certain foods caused bloating and epigastric discomfort.  She noted that in May 2002 a gastroenterologist put her on Prevacid and Levsin for the bloating.  As a result, her symptoms were somewhat improved.  In addition, in January 2000 the Veteran's diaphragm had been removed due to lung cancer and thereafter she had been unable to vomit.  She currently experienced nausea at least once per week, but was unable to vomit.  The Veteran denied hematemesis, melena, circulatory disturbance after meals, diarrhea, or constipation.  There was frequent distention and gas daily and epigastric discomfort frequently.  On examination, there was epigastric discomfort and tenderness, as well as left upper quadrant tenderness.  The Veteran was mildly distended, but bowel sounds were normal.  The diagnosis was history of peptic ulcer disease and duodenitis, with continued epigastric tenderness and distention.  She was receiving SSA benefits for her lung condition.

A December 2005 note from a private treatment provider noted that the Veteran had been on Prevacid for many years and that her gastric reflux and ulcer symptoms were well controlled.

The Veteran was afforded another VA examination in August 2006.  The examiner noted review of the claims file.  The examiner discussed the Veteran's in-service treatment for peptic ulcer disease.  The Veteran reported intermittent problems since service, for which she had been self-treating with over-the-counter medication.  Her symptoms would worsen with stress.  She reported burning in the epigastric area, as well as nausea and belching, but not vomiting, hematemesis, or melena.  The Veteran denied hospitalization after service for these problems, but that she had been treating with a physician for several years.  The Veteran denied circulatory disturbances after meals or diarrhea (except with laxatives), but did note constipation.  On examination, the Veteran was obese and had mild tenderness in the epigastric area and the left lower quadrant.  There was no guarding, rebound, hepatomegaly, or hernia noted.  The examiner indicated that diagnostic testing could not be performed because the Veteran was on oxygen and due to her overall health condition, but the examiner noted that previous upper GI series were normal.  The diagnosis was GERD, onset prior to enlistment, but exacerbated 25 percent due to service.

In support of her claim, the Veteran also submitted statements from a friend who noted some of the symptoms discussed above.  In addition, one of the statements contends that the Veteran's stomach symptoms had not improved, as claimed by the RO in a prior decision.

After review of the evidence, the Board finds that a 30 percent rating is warranted for the Veteran's GERD.  The Veteran has consistently reported epigastric pain and the VA examinations indicated objective evidence of epigastric tenderness.  Furthermore, the Veteran has reported regular episodes of heartburn and regurgitation.  While the Veteran has not specifically reported difficulty swallowing, she has noted other epigastric symptoms, including bloating, belching, nausea, and constipation.  In May 2002, prior to the prescription of any medication, the Veteran's GERD was considered by the treatment provider to be moderately severe.  The Board acknowledges the December 2005 private record noting that the Veteran's symptoms were well controlled on medication.  The Veteran, however, has indicated that medication would improve symptoms initially, but that with time it either ceased to prevent symptoms or was less effective in controlling symptoms.  The Veteran and her friend and roommate have consistently asserted that the above noted symptoms continue to be a problem for the Veteran.  Taken in the aggregate, it is clear that the symptoms the Veteran experiences cause considerable impairment of health.  Accordingly, a 30 percent rating is warranted for the Veteran's GERD under DC 7346.  

The Board also concludes that a rating greater than 30 percent, specifically a 60 percent rating, would have to result in severe impairment of health and that such condition is not shown by the record.  There is no evidence of anemia, malnutrition, or significant weight loss.  The Board notes that the Veteran reported losing 23 pounds during basic training, but during the applicable appellate time period the Veteran initially gained weight due to her lung cancer and complications, including an increasingly sedentary lifestyle and the use of steroids.  While the Veteran's weight has come down, this has not been attributed to the Veteran's GERD.  Indeed, treatment records have indicated that the Veteran's appetite has been good.  In addition, the Veteran has consistently denied hematemesis and melena.  The Board recognizes that the Veteran has reported that since the removal of her diaphragm as a result of her lung cancer that she has been unable to vomit, but that she continues to feel nausea and wishes that she could vomit to relieve the epigastric pain.  Irrespective of whether the Veteran would vomit had her diaphragm not been removed, the Veteran does not experience the majority of the other symptoms required for a 60 percent rating and indicative of severe impairment of health.  As such, the maximum 60 percent rating is not warranted.

In summary, for the reasons and bases set forth above, the Board concludes that an increased initial rating of 30 percent, but no more, is warranted for the entire appellate time period.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected psychiatric, eye, and gastrointestinal disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's psychiatric, eye, and gastrointestinal disabilities with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran has psychiatric symptoms that include depression, anxiety, some circumstantiality of thought processes, compulsive obsessive tendencies, and feelings that she needs to be a perfectionist; bilateral eye problems manifested by pain with contact with multiple substances, light sensitivity, inflammation, and dry eyes; and gastrointestinal symptoms including epigastric distress, heartburn, nausea, bloating, belching, regurgitation, and substernal pain and tightness in the chest.  These are symptoms fully contemplated the applicable DCs applied in this case.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


 ORDER

Entitlement to an initial disability rating of 30 percent for acquired psychiatric disability, to include anxiety not otherwise specified with depression, but no greater, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial disability rating of 20 percent for bilateral eye residuals of chemical burns, to include dry eyes, pain, and light sensitivity, but no greater, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial rating of 30 percent for GERD, claimed as gastrointestinal or stomach condition, but no greater, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


